Title: From Thomas Jefferson to John Hoomes, 17 April 1801
From: Jefferson, Thomas
To: Hoomes, John



Dear Sir
Monticello Apr. 17. 1801.

I came here on the 4th. & shall leave it on the 25th. inst. for Washington after compleating some arrangements previous to my final removal there. but for fear any accident of health or weather should detain me here longer, I forward you the inclosed order for paiment for the horse, which mr Barnes will pay to your order in Washington, Philadelphia, or Richmond, or remit to your own house in bank bills if they will suit you & you shall so direct. the first view of the horse did not impress me equal to his merit. I soon however became sensible of it, am extremely pleased with him, & attached to him as a riding horse, & am thankful to you for having thought on me on the occasion & furnished the opportunity of procuring so fine a creature. I was offered the same money very soon after recieving him: but had already become too much pleased with him to part with him. accept assurances of my sincere esteem & respect.

Th: Jefferson

